Citation Nr: 1433825	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial, increased monthly apportionment of the Veteran's benefits in excess of $150 on behalf of his children in the appellant's custody.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to December 1991.  The appellant is the custodian of three of his biological children: B.G.M., III, born in November 1985; B.G.M., born in March 1994; and A.C.M., born in June 1994.  

This appeal is before the Board of Veterans' Appeals (Board) from June 2007 and October 2007 decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  The October 2007 VA letter noted that B.G.M. III was removed from the Veteran's award upon graduation in June 2007, that B.G.M. would be removed in March 2011 on his 18th birthday, and that A.C.M. would be removed in June 2012 on her 18th birthday.

This appeal was remanded by the Board in January 2011.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2011 remand, the Board instructed the AOJ to take certain actions to develop the claim at issue, and to then review the matter on the basis of the additional evidence and furnish a supplemental statement of the case (SSOC) before the appeal was returned to the Board.  However, there is no indication that any SSOC was furnished before the appeal was returned to the Board or that the evidence was reviewed and the matter on appeal readjudicated in any way.  See 38 C.F.R. § 19.31(c); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Additionally, pursuant to the Board's January 2011 remand instructions, a letter was sent to the appellant in April 2011 providing certain notice and requesting certain information.  However, while the Board's 2011 remand instructed that the appellant should be provided notice in accordance with 38 U.S.C.A. § 5103(a), including notification as to what information and evidence is necessary to substantiate an apportionment claim and the right to an appeal, hearing, and representation, such notice was not provided.  Also, while the Board instructed that the appellant be requested to state how much in Social Security Administration (SSA) benefits and any other child support benefits the appellant received for the Veteran's children, and provide supporting documentation of those matters, there is no indication that this was accomplished.  Furthermore, while the appellant was requested to provide up to date information regarding her expenses and income, including wage statements and her average monthly expenses, she responded by providing information regarding the income and expenses of her children only.  The AOJ should therefore again send a letter to the appellant with all appropriate notification and requests, and give her one more opportunity to provide such information, as it might be critical to her appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send to the appellant a letter containing proper notice in accordance with 38 U.S.C.A. § 5103(a), including notification as to what information and evidence is necessary to substantiate an apportionment claim and the right to an appeal, hearing, and representation.

The letter should request that the appellant provide up to date information regarding her expenses and income, including how much in SSA benefits and any other child support benefits the appellant has received for the Veteran's children, and provide supporting documentation of those matters.

2.  After completing the above and any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, provide an additional SSOC to the appellant, with a copy provided to the Veteran, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



